Citation Nr: 1438108	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  96-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive and anxiety disorders. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2013 the Board issued a decision that denied service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD to the Agency of Original Jurisdiction (AOJ) for further development.  

The Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In April 2014 the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further consideration.  The remanded issue was returned to the Board in January 2014.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

As background, the Veteran asserts he was assaulted in August-November 1975 while serving in Germany with B Company, 503rd Supply and Transport Battalion, and that he received treatment for such assault at the Army Hospital in Frankfurt, Germany over a two-week period.  The present Joint Motion for Remand asserts the AOJ failed to fully comply with the terms of the Board's original remand in June 2011, which sought verification of that assault.

First, the Joint Motion acknowledged that the AOJ submitted a request to the National Personnel Records Center (NPRC) in May 2012 for any relevant clinical and/or inpatient treatment records from the 97th General Hospital in Frankfurt in 1975 (the NPRC returned a negative response in August 2012).  However, the Joint Motion found AOJ error because the AOJ did not attempt to obtain verification directly from the Army Hospital in Frankfurt, as required by the Board's remand in June 2011.

Also, the Joint Motion acknowledged that the AOJ submitted a request to the Joint Services Records Research Center (JSRRC) for unit records from the 503rd Supply and Transport Battalion that may corroborate the assault.  However, in forwarding a request for documents to the National Archives Records Agency (NARA), the JSRRC incorrectly requested a search of records from 1974 rather than 1975.  

For the reasons cited above, the Joint Motion found the AOJ had not complied with the terms of the Board's remand in June 2011.  Accordingly, remand back to the AOJ is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).

Resolution of the question of whether the Veteran was assaulted in 1975 is also material to the question of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  That issue is accordingly remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit a request directly to the United States Army Hospital in Frankfurt, Germany for records pertaining to treatment provided to the Veteran in August-November 1975. 

The AOJ should also submit a request to JSRRC for any unit personnel records of B Company, 503rd Supply and Transport Battalion pertaining to the Veteran during the period August-November 1975. 

2.  If the development action above does not produce relevant medical and/or personnel records, and if further attempts to obtain such records would be futile, the AOJ should prepare a memorandum documenting the actions taken and the responses received.  The Veteran and his representative should be provided notice compliant with 38 C.F.R. § 3.159(e) (2013) and should be afforded an appropriate period in which to respond before the case is returned to the Board.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the issues on appeal.  If either claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and afford them an appropriate period in which to respond before returning the case to the Board for further appellate action.

By this remand the Board intimates no opinion in regard to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



